                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 17-cv-02238-PAB-NRN

ROBIN MCCLAIN,

       Plaintiff,

v.

DENVER HEALTH AND HOSPITAL AUTHORITY, d/b/a Denver Health Medical Center,
a political subdivision of the State of Colorado,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on Defendant Denver Health and Hospital

Authority’s Motion for Attorney Fees [Docket No. 33] and Plaintiff’s Motion for

Reconsideration in Opposition to Defendant Being Awarded Costs [Docket No. 40].

I. BACKGROUND

       This lawsuit arose out of plaintiff’s alleged sexual assault while she was a patient

in the intensive care unit at Denver Health Hospital. See Docket No. 13 at 1, ¶ 1. In

her operative complaint, filed on November 13, 2017, plaintiff asserted five claims for

relief: (1) a claim for municipal liability under 42 U.S.C. § 1983; (2) a Fourteenth

Amendment substantive due process claim pursuant to the special relationship

doctrine; (3) a Fourteenth Amendment substantive due process claim pursuant to the

state-created danger doctrine; (4) a state-law negligence claim; and (5) a claim under

Colorado’s Premises Liability Act, Colo. Rev. Stat. § 13-21-115. Docket No. 13 at 8-12.

On September 30, 2018, the Court granted defendant’s motion to dismiss plaintiff’s
federal claims under Fed. R. Civ. P. 12(b)(6) and declined to exercise supplemental

jurisdiction over plaintiff’s remaining state-law claims, dismissing them without prejudice

to plaintiff’s ability to re-file the claims in state court. See Docket No. 31 at 15.

Defendant was awarded its costs as the prevailing party under Fed. R. Civ. P. 54(d)(1).

See Docket No. 32 at 2. On October 15, 2018, defendant filed a motion for attorney’s

fees under 42 U.S.C. § 1988. Docket No. 33. On October 30, 2018, the Clerk of Court

awarded defendant its costs in the amount of $2,955.38. Docket No. 38. On

November 7, 2018, plaintiff moved for reconsideration of the costs award. Docket No.

40.

II. MOTION FOR ATTORNEY’S FEES

       “‘Our basic point of reference’ when considering the award of attorney’s fees is

the bedrock principle known as the ‘American Rule’: Each litigant pays his own

attorney’s fees, win or lose, unless a statute or contract provides otherwise.” Hardt v.

Reliance Standard Life Ins. Co., 560 U.S. 242, 252-53 (2010) (internal quotation marks

omitted). Defendant seeks attorney’s fees under Fed. R. Civ. P. 54(d) and 42 U.S.C.

§ 1988. Docket No. 33 at 1-2.

       Section 1988(b) provides: “In any action or proceeding to enforce a provision of

sections 1981, 1981a, 1982, 1983, 1985, and 1986 of this title, . . . the court, in its

discretion, may allow the prevailing party . . . a reasonable attorney’s fee as part of the

costs.” Although “a prevailing plaintiff should ordinarily recover an attorney’s fee” under

this provision, “a prevailing defendant may recover an attorney’s fee only where the suit

was vexatious, frivolous, or brought to harass or embarrass the defendant.” Hensley v.



                                               2
Eckerhart, 461 U.S. 424, 429 & 429 n.2 (1983). A f rivolous suit is one “based on an

indisputably meritless legal theory, or whose factual contentions are clearly baseless.”

Thorpe v. Ancell, 367 F. App’x 914, 919 (10th Cir. 2010) (unpublished) (internal

quotation marks, bracket, and ellipsis omitted). “This is a high bar for a prevailing

defendant to meet,” Utah Animal Rights Coalition v. Salt Lake Cty., 566 F.3d 1236,

1245 (10th Cir. 2009), and “rarely will a case be sufficiently frivolous to justify imposing

attorney fees on the plaintiff.” Mitchell v. City of Moore, Okla., 218 F.3d 1190, 1203

(10th Cir. 2000).

       Defendant argues that it is entitled to attorney’s fees under § 1988 because it is

the prevailing party in this lawsuit and plaintiff’s claims under § 1983 were based on

meritless legal theories and unfounded allegations that plaintiff was raped while in the

intensive care unit at Denver Health. Docket No. 33 at 3-8.

       The fact that the Court found the allegations insufficient to state a claim for relief

under § 1983 does not automatically render plaintiff’s claims legally groundless. Cf.

Mitchell, 218 F.3d at 1203 (noting that “dismissal of claims at the summary judgment

stage does not automatically” establish that suit was “vexatious, frivolous or brought to

harass or embarrass the defendant”). Plaintiff asserted liability under the Fourteenth

Amendment based on the special relationship and state-created dang er doctrines. See

Docket No. 31 at 2. Although the Court rejected both theories, finding that (1)

defendant had not taken any affirmative action to restrain plaintiff’s liberty or increase

her vulnerability, and (2) the allegations did not establish that defendant had engaged in

conscience-shocking behavior, the Court’s analysis makes clear that the factual



                                              3
circumstances presented in this case were distinguishable from prior cases considering

a state’s liability for private violence under the Fourteenth Amendment. With respect to

plaintiff’s special relationship theory, for example, the Court acknowledged that the

Tenth Circuit case most similar to the factual circumstances presented here – Gray v.

University of Colorado Hospital Authority, 672 F.3d 909 (10th Cir. 2012) – was

distinguishable on the basis that the plaintiff in Gray “voluntarily checked himself into

Defendants’ hospital for medical observation and testing.” Docket No. 31 at 6 (citing

Gray, 672 F.3d at 924). By contrast, plaintiff was taken to the hospital while

unconscious after being injured in an automobile accident. Similarly, the cases on

which the Court relied in rejecting plaintiff’s state-created danger theory, though

sufficiently analogous to foreclose plaintiff’s claims, were not so indistinguishable as to

render this case legally frivolous. Courts have recognized that the contours of

“affirmative action” and “conscience-shocking behavior” are not clear and must often be

determined based on the circumstances presented in a specific case. See Ultegra LLC

v. Mystic Fire Dist., 676 F. App’x 33, 35-36 (2d Cir. 2017) (unpublished) (noting that

courts applying the state-created danger doctrine “have sought to tread a fine line

between conduct that is passive . . . and that which is affirmative”); Schwartz v. Booker,

702 F.3d 573, 586 (10th Cir. 2012) (recognizing that “[c]onscience-shocking behavior

evades precise definition and evolves over time” (internal quotation marks and bracket

omitted)). The mere fact that plaintiff asserted a claim outside the parameters

established by existing precedent does not mean that her claim was “indisputably




                                             4
meritless.” Thorpe, 367 F. App’x at 919.1

       Defendant lastly implies that plaintiff brought this case in bad faith because the

evidence obtained during the discovery process does not support a finding that plaintiff

was raped at Denver Health. See Docket No. 33 at 7-9. 2 Plaintiff responds that

evidence of the rape – including a urine sample and surveillance footage – was

improperly destroyed by defendant. Docket No. 39 at 5-7. Given that there appears to

be a factual dispute as to whether plaintiff was sexually assaulted, see Docket No. 39 at

5-7; Docket No. 41 at 2-4, the Court cannot conclude that plaintiff’s allegations were

“clearly baseless.”3

       For the foregoing reasons, defendant has failed to demonstrate its entitlement to

attorney’s fees under 42 U.S.C. § 1988.




       1
          The Court need not separately address the merits of plaintiff’s municipal liability
claim. As plaintiff argues, the success of that claim depended in large part on the
success of plaintiff’s other claims, which the Court has determined were not legally
frivolous. See Docket No. 39 at 10; see also Docket No. 31 at 13-14 (granting motion
to dismiss as to municipal liability claim because plaintiff had failed to allege an
underlying constitutional violation). Defendant makes no argument that plaintiff’s
municipal liability claim was frivolous for a reason independent of plaintiff’s other claims.
See Docket No. 33 at 6 (arguing only that there was “no basis” for plaintiff’s municipal
liability claim “absent allegations satisfying the special relationship or state created
danger exceptions”).
       2
         Defendant also argues that it was not given an opportunity to comment before
Channel 7 published a news story about plaintiff’s allegations. Docket No. 33 at 7.
Assuming this is true, the Court does not see how that fact supports a finding that
plaintiff prosecuted her claims with a “vendetta.” Docket No. 33 at 7.
       3
        The Court declines defendant’s invitation to weigh the evidence and resolve the
parties’ factual dispute for purposes of resolving defendant’s motion. Resolution of
factual disputes is reserved for the summary judgment stage, which the parties never
reached in this case.

                                             5
III. MOTION FOR RECONSIDERATION OF COSTS AWARD

       Plaintiff moves for reconsideration of the October 30, 2018 award of costs to

defendant under Fed. R. Civ. P. 54(d)(1). Docket No. 40 at 2-3. 4 She argues that

defendant is not entitled to costs because: (1) defendant was only partially successful;

(2) plaintiff asserted “meritorious claims that presented difficult legal issues”; and (3)

“the costs incurred cannot be differentiated between the federal claims” and the tort

claims re-filed in state court. Docket No. 40 at 3.

       Plaintiff’s first argument is without merit. Plaintiff contends that defendant was

only partially successful because the Court declined to exercise jurisdiction over two of

plaintiff’s claims, which plaintiff subsequently re-filed in state court. As defendant

argues, however, Fed. R. Civ. P. 54 creates a presumption in favor of awarding costs to

the prevailing party. See Mitchell, 218 F.3d at 1204. The Court’s dismissal of plaintiff’s

claims in this case made defendant the prevailing party for purposes of Fed. R. Civ. P.

54. That status is not undermined merely because the Court declined to exercise

supplemental jurisdiction over plaintiff’s remaining state-law claims. See Allen v. Lang,

738 F. App’x 934, 944 (10th Cir. 2018) (unpublished) (holding that the defendant was a

prevailing party for purposes of Fed. R. Civ. P. 54(d)(1) and 28 U.S.C. § 1920 where

the court entered judgment in the defendant’s favor on the federal claims, but declined

       4
         It is not clear whether plaintiff is moving for reconsideration of the final judgment
awarding costs to defendant, see Docket No. 32 at 2; see also Docket No. 42 at 2-3
(construing motion as motion for reconsideration), or for judicial review of the Clerk’s
award of costs under Fed. R. Civ. P. 54(d)(1). See Docket No. 43 (noting that plaintiff
filed the motion for reconsideration within seven days of the Clerk’s award of costs,
suggesting that her motion falls under Fed. R. Civ. P. 54(d)(1)). Regardless of the
standard applied, however, plaintiff has not demonstrated that she is entitled to
reconsideration of the costs award.

                                              6
to exercise supplemental jurisdiction over the remaining state-law claims). To the

extent this Court has discretion to deny costs when a prevailing party is only partially

successful, see Zeran v. Diamond Broad., Inc., 203 F.3d 714, 722 (10th Cir. 2000), the

Court finds no reason to exercise that discretion in this case. See Allen, 738 F. App’x

at 945 (finding no support for the proposition that a court is required to deny costs when

it dismisses only some of the claims on the merits and declines to exercise

supplemental jurisdiction over the remaining claims); Marx v. Gen. Revenue Corp., 668

F.3d 1174, 1182 (10th Cir. 2011) (“[T]o deny a prevailing party its costs is in the nature

of a severe penalty, such that there must be some apparent reason to penalize the

prevailing party if costs are to be denied.” (internal quotation marks omitted)), aff’d, 568

U.S. 371 (2013). 5

       Plaintiff’s second argument – that the Court should decline to award costs

because her claims presented difficult legal issues – is also unavailing. The only case

plaintiff cites that applies this exception to a particular set of facts is Association of

Mexican-American Educators v. California, 231 F.3d 572 (9th Cir. 2000). In that case,

however, the plaintiffs’ resources were limited and the claims raised “close and

complex” legal issues that had the potential to affect “tens of thousands of Californians

and the state’s public school system as a whole.” Id. at 593. The same circumstances



       5
        Given that courts frequently decline to exercise supplemental jurisdiction over
state-law claims after a plaintiff’s federal claims have dismissed, see Brooks v.
Gaenzle, 614 F.3d 1213, 1229-30 (10th Cir. 2010) (stating that, “if federal claims are
dismissed before trial, leaving only issues of state law, the federal court should decline
the exercise of jurisdiction by dismissing the case without prejudice” (internal quotation
marks and bracket omitted)), denying costs on that basis alone would effectively
override the presumption in favor of awarding costs to the prevailing party.

                                               7
are not presented here. Plaintiff’s claims – though not legally frivolous – were not

complicated. And plaintiff’s claims did not raise issues with the potential to affect tens

of thousands of Coloradans or the state healthcare system as a whole.

       Plaintiff’s final argument is that costs should not be awarded because it is

impossible to determine the costs solely attributable to plaintiff’s federal claims. See

Docket No. 40 at 4-5. As another court in this district has reasoned, how ever, the fact

that the items underlying defendant’s costs award may be relevant to plaintiff’s claims in

state court “might warrant the state court denying a subsequent request for taxation of

costs,” but “does not refute the Clerk’s conclusion that the depositions taken and

documents produced were necessarily obtained for use in this case.” Madison Servs.

Co., LLC v. Gordon, No. 09-cv-02369-MSK-KMT, 2012 WL 5363323, at *1 n.1 (D. Colo.

Oct. 31, 2012) (emphasis omitted); see also In re Williams Secs. Litig.-WCG Subclass,

558 F.3d 1144, 1150 (10th Cir. 2009) (district court did not abuse its discretion in

declining to reduce the defendants’ costs award to account for costs that were equally

attributable to claims on which the defendants had not prevailed). Plaintiff concedes

that there is substantial factual overlap between her federal and state-law claims and

that the items included in the costs award were relevant to both sets of claims. See

Docket No. 40 at 4-5 (describing ways in which the evidence is relevant to both the

federal and the state-law claims and noting that the facts underlying the two sets of

claims “arise from the same incident”). Accordingly, defendant would have incurred the

disputed costs even in the absence of the state-law claims. See In re Williams Secs.

Litig.-WCG Subclass, 558 F.3d at 1150. There is no basis for reducing or denying



                                             8
defendant’s costs award because of plaintiff’s pending claims in state court.

IV. CONCLUSION

      For the foregoing reasons, it is

      ORDERED that Defendant Denver Health and Hospital Authority’s Motion for

Attorney Fees [Docket No. 33] is DENIED. It is further

      ORDERED that Plaintiff’s Motion for Reconsideration in Opposition to Defendant

Being Awarded Costs [Docket No. 40] is DENIED.



      DATED August 22, 2019.

                                         BY THE COURT:


                                          s/Philip A. Brimmer
                                         PHILIP A. BRIMMER
                                         Chief United States District Judge




                                            9
